Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2021 and 02/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following: 
	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract uses phrases which can be implied, such as, “The invention relates to”, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
Correction is required. See MPEP § 608.01(b)(I)(C).

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:
basic body” to be consistent with the previously recited “basic body”.
Claim 1 recites “characterised in that,” in line 10 and should remove the bold font and recite “characterised in that,”. 
Claim 3 recites “the holding area” in line 3 and should be “the retaining region”.
Claim 4 recites “the press sleeve” in line 4 and should be “the at least one pressing sleeve”.
Claim 4 recites “the adjacent sections” in line 10 and should be “the second portion and the third portion” to avoid confusion of adjacent sections not related to the second portion and the third portion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “holding area has at least 10”, and the claim also recites “in particular 16 axially extending holding teeth” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the limitation will be interpreted as “the holding area has at least 10 axially extending holding teeth”. 
The term “substantially” in claim 4 in line 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it raises a question of what is the difference between a substantially cylindrical inner contour as compared to a cylindrical inner contour. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2-3 and 5 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uponor Innovation AB (DE 202015105417 hereinafter “Uponor”).
In regard to claim 1, Uponor discloses a fitting (Fig. 1) for making a metallic connection with a metal pipe (Fig. 1 and see note below),
with a basic body made of metal (Fig. 1, at MR and in [0010] of the English translation discloses MR is made of metal),

with at least one pressing sleeve (Fig. 1, PH2) connected to the basic body (Fig. 1, PH2 is connected to MR at N2) and made of metal for receiving the pipe end (Fig. 1 and in [0020] of the English translation discloses PH2 is made of metal),
wherein the support body and the pressing sleeve are designed for radial pressing (Fig. 3 shows radial compression by pressing tool PW over PH2 and AS2),
characterized in that, 
the supporting body includes 
a first sealing section arranged at the distal end (See image below) and having at least one radially encircling and radially outwardly projecting sealing tooth (See image below, one of the indicated teeth in the indicated first sealing section),
a retaining region (Fig. 1, LGB) adjoining the first sealing section in the axial direction (See image below) and having retaining teeth distributed around the circumference and extending axially (In [0021] of the English translation discloses LGB as a longitudinally grooved area, therefore, between each groove defines a tooth and LGB can be interpreted as teeth),
a second sealing section (See image below) adjoining the retaining area in the axial direction (See image below) with at least one radially circumferential and radially outwardly projecting sealing tooth (See image below, one of the indicated teeth in the indicated second sealing section) and 


    PNG
    media_image1.png
    403
    638
    media_image1.png
    Greyscale

It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2114. In this case, the following are functional recitations and statements of intended use:
In lines 1-2 recites “for making a metallic connection with a metal pipe” is a statement of intended use for connecting to a metal pipe which does not serve to patently distinguish the claimed structure over the structure Uponor since the socket defined by PH2 and MR of Uponor is capable of connecting to metal pipes.

In regard to claim 2, Uponor discloses the fitting according to claim 1, characterized in that 
the first sealing section and the second sealing section each have two spaced peripheral sealing teeth (See image attached to claim 1 above, there are at least two teeth in each of the indicated first sealing section and second sealing section).
In regard to claim 4, Uponor discloses the fitting according to claim 1,
characterized in that
	the at least one pressing sleeve has a cylindrical inner contour (Fig. 1, inner surface of PH2 is cylindrical) and a sectionally cylindrical outer contour (Fig. 1, the outer surface of PH2 has at least one section that is cylindrical and can be interpreted as sectionally cylindrical),
	wherein a first portion is formed centrally in the axial direction (Fig. 1, a first portion can be defined at MR which is central in the axial direction), a second portion is formed adjacent in the distal direction (Fig. 1, a second portion can be defined at OR2 that is distal from MR), and a third portion is formed adjacent opposite to the distal direction (Fig. 1, a third portion can be defined at OR1 which is adjacent opposite the distal direction),

In regard to claim 5, Uponor discloses the fitting according to claim 1, characterized in that 
that the metal of the supporting body has a greater hardness than the metal of the pressing sleeve (Figs. 1 and 3, MR retains its shape during deformation of PH2 by the press tool PW, therefore, MR has a greater hardness than PH2 similar to the applicant’s invention as disclosed on page 7 of the specification in the last paragraph that recites “supporting body 8 has a greater hardness than the metal of the pressing sleeve 12. Thus, the pressing sleeve 12 can be plastically deformed during pressing, while the support body 8 retains its shape to a large extent or completely”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uponor (DE 202015105417) in view of Paini (US 4,330,142).
Uponor discloses the fitting according to claim 1 and the retaining region includes axially extending teeth (Fig. 1 and In [0021] of the English translation discloses LGB as a longitudinally grooved area, therefore, between each groove defines a tooth and LGB can be interpreted as teeth), but does not explicitly disclose the retaining region has at least 10 axially extending holding teeth.
In the related field of pipe couplings including nipples inserted into pipes, Paini teaches a fitting (Fig. I) having a support body (For example and not limited to, Fig. XVII and Fig. XVI, shows at least one embodiment of a support body) that includes a retaining region with at least 6 axially extending teeth (Fig. XVII and Fig. XVI, six teeth at 81 or 82) to prevent unwanted rotation and preventing leakage of pressurized fluid (In 2:60-68 and 3:1-9).
	It would have been obvious to one having ordinary skill in the art to have modified the number of teeth in the retaining region of Uponor to include at least six teeth in order to have the advantage of an adequate number of teeth to prevent unwanted rotation and preventing leakage of pressurized fluid as taught by Paini.
	Further, While Uponor in view of Paini do not expressly disclose the retaining region has at least 10 axially extending holding teeth; the number of teeth may be 
It would have been obvious to one having ordinary skill in the art to have modified Uponor in view of Paini to have at least 10 axially extending holding teeth, as the number of teeth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a stronger grip to prevent unwanted rotation and accommodate for various pipe sizes that may require more teeth. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Li et al. (US 5,853,202) and Dickel (US 7,849,884 B2) discloses a support body inserted into a pipe having circumferential and longitudinal teeth.
	Niubo (US 2014/0203553 A1) discloses a support body having a barbed section and a knurled section for inserting into a pipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679